GOHDTHWAITE, J.
The assignment of error, of the omission of a declaration, or statement of the cause of action, is found to be supported by the record.
In appeal cases, where the sum in controversy exceeds twenty dollars, it has several times been decided by this ' court, that a declaration or statement must be filed— (Martin vs. Price, Minor, 68; Gayle vs. Turner, id. 204; McAlpin vs. Pool, id. 316; Roland vs. Roden, 1 Stewart, 266.)
As this error is decisive of the case, we do not deem it important to examine that which questions the legality *425of the contract found among the papers connected with the case, the more especially, because it does not appear that this question was raised in the court below.
Let the judgment be reversed, and the case remanded.